DISMISS and Opinion Filed December 17, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00748-CV

   BRANDON LIMOGES AND CASSIE LIMOGES INDIVIDUALLY AND AS NEXT
                 FRIEND OF E.L., A MINOR, Appellants
                                 V.
   STARCREEK MONTESSORI SCHOOL, LLC D/B/A MONTESSORI SCHOOL AT
                       STARCREEK, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-05421-2017

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Appellants’ brief in this case is overdue. By postcard dated July 27, 2018, we notified

appellants the time for filing their brief had expired. We directed appellants to file a brief and an

extension motion within ten days. We cautioned appellants that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellants have not filed their brief nor otherwise corresponded with the Court regarding the status

of this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

180748F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 BRANDON LIMOGES AND CASSIE                       On Appeal from the 380th Judicial District
 LIMOGES INDIVIDUALLY AND AS                      Court, Collin County, Texas
 NEXT FRIEND OF E.L., A MINOR,                    Trial Court Cause No. 380-05421-2017.
 Appellants                                       Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.
 No. 05-18-00748-CV       V.

 STARCREEK MONTESSORI SCHOOL,
 LLC D/B/A MONTESSORI SCHOOL AT
 STARCREEK, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      It is ORDERED that appellee STARCREEK MONTESSORI SCHOOL, LLC D/B/A
MONTESSORI SCHOOL AT STARCREEK recover its costs of this appeal from appellants
BRANDON LIMOGES AND CASSIE LIMOGES INDIVIDUALLY AND AS NEXT FRIEND
OF E.L., A MINOR.


Judgment entered December 17, 2018.




                                            –3–